Exhibit 10.13

Executive Form

FY 2020

Non-U.S.

EMPLOYEE OPTION AGREEMENT

under the

Hexcel Corporation 2013 Incentive Stock Plan

This Employee Option Agreement (the “Agreement”), is entered into as of the
Grant Date, by and between the Optionee and Hexcel Corporation, a Delaware
corporation (the “Company”).

 

The Company maintains the Hexcel Corporation 2013 Incentive Stock Plan (the
“Plan”).  The Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Optionee shall be granted
an Option (as defined below) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meaning assigned to them in the Plan.

 

1.Notice of Grant; Acceptance of Agreement.   Pursuant to the Plan and subject
to the terms and conditions set forth herein and therein, the Corporation hereby
grants to the Optionee the number of Options indicated on the Notice of Grant
attached hereto as Annex A, which Notice of Grant is incorporated by reference
herein.  Optionee will be deemed to accept the terms and conditions of this
Agreement by clicking the “Accept” button on the Award Acceptance screen with
regard to the Option. By accepting the Agreement, the Optionee agrees to be
bound by the terms of the Plan and this Agreement and further agrees that all
the decisions and determinations of the Committee shall be final and binding.

 

2.Incorporation of Plan.  The Plan is incorporated by reference and made a part
of this Agreement, and this Agreement shall be subject to the terms of the Plan,
as the Plan may be amended from time to time.  The Option granted herein
constitutes an Award within the meaning of the Plan and in the event of any
conflict between the terms of the Plan and this Agreement, the terms of the Plan
shall govern.

 

3.Grant of Option.  Pursuant to the Plan and subject to the terms and conditions
set forth herein and therein, the Company hereby grants to the Optionee the
right and option (the “Option”) to purchase shares of the Company’s common
stock, $.01 par value per share (the “Common Stock”), which Option is not
intended to qualify as an incentive stock option, as defined in Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).  Each Option
entitles the Optionee to purchase one share of Common Stock in accordance with,
and subject to the terms of, this Agreement, and the aggregate number of shares
purchasable is equal to the number of Options hereby granted (“Option
Shares”).  

 

4.Purchase Price.  The Purchase Price per share of the Option Shares is the Fair
Market Value per share of Common Stock as of the Grant Date, and is set forth on
Annex A.

 

5.Terms of Option.

 

(a)Expiration Date; Term.  Subject to Section 5(c) below, the Option shall have
a term of ten (10) years from the Grant Date and shall terminate at the
expiration of that period, unless it is terminated at an earlier date pursuant
to the provisions of this Agreement and the Plan. The ten-year period from the
Grant Date to its tenth anniversary shall constitute the “Term” of the Option.

 

1

--------------------------------------------------------------------------------

 

(b)Vesting Period; Exercisability.  Subject to Section 5(c) below, the Option
shall vest and become exercisable at the rate of 33-1/3% of the Option Shares on
each of the first three anniversaries of the Grant Date (each such date a
“Vesting Date”).  The vesting and exercisability of the Option is cumulative,
but shall not exceed 100% of the Option Shares subject to the Option.  If the
foregoing schedule would produce fractional Option Shares on a Vesting Date, the
number of Option Shares for which the Option becomes vested and exercisable on
such Vesting Date shall be rounded down to the nearest whole Option Share, with
the portion that did not become vested and exercisable as provided above,
because of the rounding down shall become vested and exercisable on the third
anniversary of the Grant Date so that the entire portion of such Option is
vested and exercisable on the third anniversary of the Grant Date, provided that
the Optionee has not had a termination of employment prior to such date.

 

(c)Termination of Employment; Change in Control.

 

(i) For purposes of the grant hereunder, any transfer of employment by the
Optionee within the Hexcel Group shall not be considered a termination of
employment by the applicable member of the Hexcel Group.  

 

(x) If the Optionee’s employment with a member of the Hexcel Group is terminated
for Cause (as defined in the last Section hereof), the Option, whether or not
then vested and exercisable, shall be automatically terminated as of the date of
such termination of employment. Subject to Section 5(c)(ii), if the Optionee’s
employment with a member of the Hexcel Group shall terminate other than by
reason of Retirement (as defined in the last Section hereof), Disability (as
defined in the last Section hereof), death or Cause, the Option (to the extent
then vested and exercisable) may be exercised at any time within ninety (90)
days after such termination (but not beyond the Term of the Option).  The
Option, to the extent not then vested and exercisable, shall immediately expire
upon such termination.

 

(y) If, while employed by a member of the Hexcel Group, the Optionee dies or is
terminated by a member of the Hexcel Group following Disability, the Option
shall (I) become fully and immediately vested and exercisable and (II) remain
exercisable for one year from the date of termination of employment on account
of death or following Disability (but not beyond the Term of the Option).

 

(z) Subject to Section 5(c)(ii), if the Optionee’s employment with a member of
the Hexcel Group terminates by reason of Retirement, (A) the Option shall, if
not fully vested and exercisable at the time of such termination, continue to
vest and become exercisable in accordance with Section 5(b) above, and (B) the
Option shall expire upon the earlier to occur of the five-year anniversary date
of such Retirement and the expiration of the Term. If the Optionee dies during
the five-year period immediately following the Retirement of the Optionee, the
Option shall (I) become fully and immediately vested and exercisable and (II)
remain exercisable for the remainder of the five-year period from the date of
Retirement (but not beyond the Term of the Option).

 

2

--------------------------------------------------------------------------------

 

(ii)In the event of a Change in Control (as defined in the last Section hereof),
provided the Optionee has been continuously employed by the Hexcel Group from
the Grant Date through the date of such Change in Control or has terminated
employment prior to the date of such Change in Control due to Retirement, the
Option shall immediately become fully vested and exercisable; provided that this
clause (ii) shall not apply as a result of the consummation of the merger (the
“Woodward Merger”) contemplated by the AGREEMENT AND PLAN OF MERGER, dated as of
January 12, 2020, by and among the Company, Woodward, Inc., and Genesis Merger
Sub, Inc.

 

(x) Following a Change in Control, the post-termination period of exercisability
of the Option held by an Optionee that was not employed by a member of the
Hexcel Group as of the date of such Change in Control, shall not be extended,
but shall be as set forth in Section 5(c)(i)(x), Section 5(c)(i)(y) or Section
5(c)(i)(z), as applicable.

 

(y) Following a Change in Control, the post-termination period of exercisability
of the Option held by an Optionee who was employed by the Hexcel Group as of the
date of such Change in Control, but whose employment with the Hexcel Group is
terminated within two years following such Change in Control, (A) other than by
reason of Retirement, Cause, Disability or death (for which the period of
exercisability is set forth in Section 5(c)(i)(x), Section 5(c)(i)(y) or Section
5(c)(i)(z), as applicable) or (B) for Good Reason (as defined in the last
Section hereof) shall in either case be extended and the Option shall remain
exercisable for a period of two years from the date of such termination of
employment (but not beyond the Term of the Option).

 

(iii)In the event that Optionee terminates employment with the Hexcel Group for
Good Reason or the Company terminates Optionee’s employment with the Hexcel
Group without Cause, in each case, during the twenty-four month period beginning
on the date of the consummation of the Woodward Merger, the Option shall
immediately become fully vested and exercisable and such Option shall remain
exercisable for a period of two years from the date of such termination of
employment (but not beyond the Term of the Option).

 

(iv)Notwithstanding anything herein to the contrary, the provisions of the Plan
applicable to an event described in Article X(d) of the Plan, which would
include a Change in Control, shall apply to the Option and, in such event, the
Committee may take such actions as it deemed appropriate pursuant to the Plan.

 

3

--------------------------------------------------------------------------------

 

(d)Forfeiture of Option on Certain Conditions. Optionee hereby acknowledges that
the Hexcel Group has given or will give Optionee access to certain confidential,
proprietary or trade secret information, which the Hexcel Group considers
extremely valuable and which provides the Hexcel Group with a competitive
advantage in the markets in which the Hexcel Group develops or sells its
products.  The Optionee further acknowledges that the use of such information by
Optionee other than in furtherance of Optionee’s job responsibilities with the
Hexcel Group would be extremely detrimental to the Hexcel Group and would cause
immediate and irreparable harm to the Hexcel Group.  In exchange for access to
such confidential, proprietary or trade secret information, Optionee hereby
agrees as follows:

 

(i)Notwithstanding anything to the contrary contained in this Agreement, should
the Optionee breach the “Protective Condition” (as defined in Section 5(d)(ii)),
then (A) the Option, to the extent not previously exercised, shall immediately
be forfeited upon such breach, (B) the Optionee shall immediately deliver to the
Company the number of Option Shares previously distributed to the Optionee
during the 180-day period prior to the termination of the Optionee’s employment
with any member of the Hexcel Group and (C) if any Option Shares were sold
during the 180-day period immediately prior to such termination of employment in
an arms’ length transaction or disposed of in any other manner, the Optionee
shall immediately deliver to the Company all proceeds of such arms’ length sales
and if disposed of otherwise than in an arms’ length sale, the Fair Market Value
of such Option Shares determined at the time of disposition.  The Option Shares
and proceeds to be delivered under clauses (B) and (C) may be reduced to reflect
(x) the exercise price paid by the Optionee in connection with such Option
Shares and (y) the Optionee’s liability for taxes payable on such Option Shares
and proceeds.

 

(ii)“Protective Condition” shall mean that (A) the Optionee complies with all
terms and provisions of any obligation of confidentiality contained in a written
agreement with any member of the Hexcel Group signed by the Optionee, or
otherwise imposed on Optionee by applicable law, and (B) during the time
Optionee is employed by any member of the Hexcel Group and for a period of one
year following the termination of the Optionee’s employment with any member of
the Hexcel Group, the Optionee does not (x) engage, in any capacity, directly or
indirectly, including but not limited to as employee, agent, consultant,
manager, executive, owner or stockholder (except as a passive investor holding
less than a 5% equity interest in any enterprise), in any business enterprise
then engaged in competition with the business conducted by the Hexcel Group
anywhere in the world; provided, however, that the Optionee may be employed by a
competitor of the Hexcel Group within such one year period so long as the duties
and responsibilities of Optionee’s position with such competitor do not involve
the same or substantially similar duties and responsibilities as those performed
by the Optionee for any member of the Hexcel Group in a business segment of the
new employer which competes with the business segment(s) with which the Optionee
worked or had supervisory authority over while employed by any member of the
Hexcel Group during the twelve (12) months immediately preceding the date on
which the Optionee’s employment terminates, (y) employ or attempt to employ,
solicit or attempt to solicit, or negotiate or arrange the employment or
engagement with Optionee or any other Person, of any Person who was at the date
of termination of the Optionee’s employment, or within twelve (12) months prior
to that date had been, a member of the senior management of any member of the
Hexcel Group with whom the Optionee worked closely or was an employee with whom
the Optionee worked closely or had supervisory authority over during the twelve
months immediately preceding the date on which the Optionee’s employment
terminates or (z) disparage any member of the Hexcel Group, any of its
respective current or former directors, officers or employees or any of its
respective products.

 

4

--------------------------------------------------------------------------------

 

(iii)In the event any of Section 5(d)(i) or Section 5(d)(ii) is unenforceable in
the jurisdiction in which the Optionee is employed on the date hereof, such
section nevertheless shall be enforceable to the full extent permitted by the
laws of any jurisdiction(s) in which the Company shall have the ability to seek
remedies against the Optionee arising from any activity prohibited by this
Section 5(d).

 

(iv)Notwithstanding any other provision in the Plan or this Agreement to the
contrary, whenever the Company may be entitled or required by law, Company
policy, including, without limitation, any applicable clawback, recoupment or
other policies of the Company relating to Option Shares, or the requirements of
an exchange on which the Company’s shares are listed for trading, to cause an
Award to be forfeited or to recoup compensation received by the Optionee
pursuant to the Plan, including recovery of shares distributed or the proceeds
of shares sold or transferred, the Optionee shall accept such forfeiture and
comply with any Company request or demand for recoupment of compensation
received.

 

6.Method of Exercising Option and Withholding.

 

(a)The Option shall be exercised by the delivery by the Optionee to the Company
at its principal office (or at such other address as may be established by the
Committee) of written notice of the number of Option Shares with respect to
which the Option is exercised, accompanied by payment in full of the aggregate
Purchase Price for such Option Shares.  Payment for such Option Shares shall be
made (i) in U.S. dollars by personal check, bank draft or money order payable to
the order of the Company, or by money transfers or direct account debits to an
account designated by the Company; (ii) through the delivery of shares of Common
Stock with a Fair Market Value equal to the total payment due from the Optionee;
(iii) pursuant to a “cashless exercise” program if such a program is established
by the Company; (iv) by the Company withholding shares of Common Stock with a
Fair Market Value equal to all or any part of the payment due from the Optionee;
or (v) by any combination of the methods described in (i) through (iv) above.

 

(b)Upon the exercise of the Option, absent a notification by the Optionee to the
Company which is received by the Company at least three business days prior to
the date of such exercise to the effect that the Optionee will pay to the
Company or its Subsidiary by check or wire transfer any income tax, social
insurance, social security, payroll tax, national insurance contributions,
social contributions, other contributions, payment on account obligations or
other amounts (“Withholding Taxes”) the Company reasonably determines it or its
Subsidiary is required to withhold, collect or account for under applicable laws
with respect to the shares of Common Stock which are the subject of such Option
exercise, the Company will reduce the number of shares of Common Stock to be
distributed to the Optionee in connection with such exercise by a number of
shares of Common Stock the Fair Market Value on the date of such exercise of
which is equal to the total amount of Withholding Taxes; provided, however,
that, even in the absence of such notification from the Optionee, the Committee
shall retain the discretion at all times to require the Optionee to pay to the
Company or its Subsidiary by check or wire transfer the Withholding Taxes.  In
the event the Optionee elects to pay to the Company or its Subsidiary the
Withholding Taxes with respect to the Option exercise by check or wire transfer,
the Company's obligation to deliver shares of Common Stock shall be subject to
the payment in available funds by the Optionee of all Withholding Taxes with
respect to the Options which are the subject of such exercise.  The Company or
its Subsidiary shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to the Optionee any federal, state,
local or other taxes required to be withheld, collect or account for with
respect to such payment.  If the obligation for Withholding Taxes is satisfied
by withholding shares of Common Stock, for tax purposes the Optionee will be
deemed to have been distributed the full number of shares of Common Stock to be
distributed in connection with the exercise of the Option, notwithstanding that
a number of shares are held back solely for purposes of paying the Withholding
Taxes.

 

5

--------------------------------------------------------------------------------

 

(c)Regardless of any action the Company or its Subsidiary takes with respect to
any such Withholding Taxes, the Optionee acknowledges that the ultimate
liability for all Withholding Taxes legally due by the Optionee is and remains
the Optionee’s responsibility and may exceed the amount actually withheld by the
Company or its Subsidiary.  The Optionee further acknowledges that the Company
and its Subsidiary (i) make no representations or undertakings regarding the
treatment of any Withholding Taxes in connection with any aspect of the Option,
including the grant, vesting or exercise of the Option and the subsequent sale
of any Option Shares acquired at exercise; and (ii) do not commit to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee’s liability for Withholding Taxes.  Further, if the Optionee has become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable event, the Optionee acknowledges that the Company or its
Subsidiaries may be required to collect, withhold or account for Withholding
Taxes in more than one jurisdiction.

 

7.Exercise; Transfer.  Except as provided in this Section 7, the Option is not
transferable, and the Option may be exercised during the Optionee’s lifetime
only by the Optionee.  Upon the death of the Optionee, the Option may be
exercised by the Optionee’s designated authorized person or permitted
transferee, provided that such authorized person or permitted transferee has
been designated prior to the Optionee’s death.  Each such designation shall
revoke all prior designations by the Optionee and shall be effective only if
given in a form and manner acceptable to the Committee.  In the absence of any
such effective designation, the Option may be exercised only by the executors or
administrators of the Optionee’s estate or by any person or persons who shall
have acquired such right to exercise by will or by the laws of descent and
distribution.  No transfer of the Option or the right to exercise the Option,
whether by will, the laws of descent and distribution, or to any permitted
transferee or authorized person, shall be effective to bind the Company unless
the Committee shall have been furnished with (i) written notice thereof and with
a copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the transfer and (ii) an agreement by the transferee
to comply with all the terms and conditions of the Option that are or would have
been applicable to the Optionee and to be bound by the acknowledgements made by
the Optionee in connection with the grant of the Option.  Any attempt to
transfer the Option in contravention of this Section 7 is void ab initio.  The
Option shall not be subject to execution, attachment or other process.  

 

8.No Rights in Option Shares.  The Optionee shall have none of the rights of a
stockholder with respect to the Option Shares unless and until shares of Common
Stock are issued upon exercise of the Option.

 

9.Issuance of Shares.  Any shares of Common Stock to be issued to the Optionee
under this Agreement may be issued in either certificated form, or in
uncertificated form (via the Direct Registration System or otherwise).

 

10.No Guarantee of Employment.  Nothing set forth herein or in the Plan shall
confer upon the Optionee any right of continued employment for any period by the
Hexcel Group, or shall interfere in any way with the right of the Hexcel Group
to terminate such employment.

 

6

--------------------------------------------------------------------------------

 

11.No Entitlement or Claims for Compensation.  In accepting the grant of the
Option, the Optionee acknowledges the following:

(a)The Plan is established voluntarily by the Company, the grant of options
under the Plan is made at the discretion of the Committee and the Plan may be
modified, amended, suspended or terminated by the Company at any time.

(b)The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

(c)All decisions with respect to future option grants, if any, will be at the
sole discretion of the Committee.

(d)The Optionee is voluntarily participating in the Plan.

(e)This grant of the Option and any shares of Common Stock acquired under the
Plan in connection with the Option are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or any Subsidiary and which are outside the scope of the Optionee’s
employment contract, if any.

 

(f)This grant of the Option and any shares of Common Stock acquired under the
Plan and their value are not to be considered part of the Optionee’s normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, payment in lieu of notice,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

(g)The future value of the Option Shares is unknown and cannot be predicted with
certainty.  If the Option Shares do not increase in value, the Option will have
no value.  If the Optionee exercises the Option and obtains Option Shares, the
value of those Option Shares obtained upon exercise may increase or decrease in
value, even below the purchase price.  The Optionee acknowledges and agrees that
neither the Company nor any Subsidiary shall be liable for any foreign exchange
rate fluctuation between the Optionee’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to the
Optionee pursuant to the exercise of the Option or the subsequent sale of any
Option Shares purchased upon exercise.

(h)The Optionee shall have no rights, claim or entitlement to compensation or
damages as a result of the Optionee’s cessation of employment for any reason
whatsoever, whether or not in breach of contract or local labor law, insofar as
these rights, claim or entitlement arise or may arise from the Optionee ceasing
to have rights under or be entitled to exercise this Option as a result of such
cessation or loss or diminution in value of this Option or any of the Option
Shares purchased through exercise of the Option as a result of such cessation,
and the Optionee irrevocably release the Optionee’s employer, the Company and
its Subsidiaries, as applicable, from any such rights, entitlement or claim that
may arise.  If, notwithstanding the foregoing, any such right or claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Agreement, the Optionee shall be deemed to have irrevocably waived his or her
entitlement to pursue such rights or claim.

7

--------------------------------------------------------------------------------

 

12.Data Privacy.  

(a)The Optionee hereby acknowledges and understands that the Optionee’s personal
data is collected, retained, used, processed, disclosed and transferred, in
electronic or other form, as described in this Agreement by and among, as
applicable, the Optionee’s employer, the Company and its Subsidiaries, and third
parties assisting in the implementation, administration and management of the
Plan for the exclusive purpose of implementing, administering and managing the
Optionee’s participation in the Plan.

(b)The Optionee understands that the Optionee’s employer, the Company and its
Subsidiaries hold certain personal information about the Optionee regarding the
Optionee’s employment, the nature and amount of the Optionee’s compensation and
the fact and conditions of the Optionee’s participation in the Plan, including,
but not limited to, the Optionee’s name, home address, telephone number and
e-mail address, date of birth, social insurance number or other identification
number, salary, nationality, job title, any equity or directorships held in the
Company or its Subsidiaries, and details of all stock units or any other
entitlement to equity awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, in connection with the implementation,
management and administration of the Plan (the “Data”).

(c)The Optionee understands that the Data may be transferred to the Company, its
Subsidiaries and any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Optionee’s country, or elsewhere, and that the recipient’s country may
have a lower standard of data privacy rights and protections than the Optionee’s
country of residence.  The Optionee understands that the Optionee may request a
list with the names and addresses of any recipients of the Data by contacting
the Optionee’s local human resources representative.  The Optionee understands
that the recipients receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Optionee’s participation in the Plan, including transfers of such
Data to a broker or other third party.  The Optionee understands that the Data
will be held only as long as is necessary to implement, administer and manage
the Optionee’s participation in the Plan in accordance with applicable law.  The
Optionee understands that the Optionee may, at any time, request to access or be
provided the Data, request additional information about the storage and
processing of the Data, require any corrections or amendments to the Data, in
any case without cost and to the extent permitted by law, by contacting in
writing the Optionee’s local human resources representative.  The Optionee may
also refuse or withdraw the consents in the Agreement; the Optionee understands,
however, that not providing or withdrawing consent to the processing of his/her
Data may affect the Optionee’s ability to participate in the Plan.  For more
information on the processing of his or her Data and other personal data, the
Optionee is referred to the Privacy Notice made available provided to him/her by
his/her employer.  

13.Country Specific Terms.  Notwithstanding anything to the contrary herein, the
Option shall be subject to the Country-Specific Terms attached hereto as an
Addendum to this Agreement.  In addition, if the Optionee relocates to one of
the countries included in the Country-Specific Terms, the special terms and
conditions for such country will apply to the Optionee to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.  The Country-Specific Terms constitute part of this Agreement and are
incorporated herein by reference.

8

--------------------------------------------------------------------------------

 

14.Section 409A.

 

(a)It is intended that this Agreement comply in all respects with an exemption
from the requirements of Section 409A of the Code and applicable Treasury
Regulations and other generally applicable guidance issued thereunder
(collectively, the “Applicable Regulations”), and this Agreement shall be
interpreted for all purposes in accordance with this intent.

 

(b)In the event that the Option Shares issuable under this Agreement are subject
to any taxes, penalties or interest under the Applicable Regulations, the
Optionee shall be solely liable for the payment of any such taxes, penalties or
interest.  Although the Company intends to administer the Plan and this
Agreement to prevent adverse taxation under the Applicable Regulations, the
Company does not represent nor warrant that the Plan or this Agreement complies
with any provision of federal, state, local or other tax law.

 

15.Governing Law/Jurisdiction/Resolution of Disputes. This Agreement shall be
governed by and construed according to the laws of the State of Delaware, USA,
without regard to the conflicts of laws provisions thereof. Any disputes arising
under or in connection with this Agreement shall be resolved by binding
arbitration before three arbitrators constituting an Employment Dispute
Tribunal, to be held in the state of Connecticut, USA in accordance with the
commercial rules and procedures of the American Arbitration Association. 
Judgment upon the award rendered by the arbitrator shall be final and subject to
appeal only to the extent permitted by law.  Each party shall bear such party’s
own expenses incurred in connection with any arbitration. Anything to the
contrary notwithstanding, each party hereto has the right to proceed with a
court action for injunctive relief or relief from violations of law not within
the jurisdiction of an arbitrator.

 

16.Notices.  Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Optionee at the
last address specified in Optionee’s employment records, or such other address
as the Optionee may designate in writing to the Company, Attention:  Corporate
Secretary, or such other address as the Company may designate in writing to the
Optionee.

 

17.Failure to Enforce Not a Waiver.  The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

18.Miscellaneous.  This Agreement cannot be changed or terminated orally.  This
Agreement and the Plan contain the entire agreement between the parties relating
to the subject matter hereof.  This Agreement inures to the benefit of, and is
binding upon, the Company and its successors-in-interest and its assigns, and
the Optionee, the Optionee’s heirs, executors, administrators and legal
representatives.  The section headings herein are intended for reference only
and shall not affect the interpretation hereof.

 

19.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

9

--------------------------------------------------------------------------------

 

20.Definitions.  For purposes of this Agreement:

 

 

(I)

“Cause” shall mean

 

(a)the willful and continued failure by the Grantee to substantially perform his
duties or discharge his responsibilities to the Company, or to follow the
reasonable requests of his supervisor to undertake actions falling within the
scope of such duties and responsibilities; or

 

(b)any fraudulent or intentional misconduct by the Grantee that causes or might
reasonably be expected to cause material reputational, financial or other harm
to the Company, or any improper or grossly negligent failure by the Grantee,
including in a supervisory capacity, to identify, escalate, monitor or manage,
in a timely manner and as reasonably expected, risks that cause or might
reasonably be expected to cause material reputational, financial or other harm
to the Company; or

 

(c)any conduct that violates the covenants set forth in Section 3(c) hereof or
restrictive covenants in any other written agreement between the Grantee and the
Company, or violates requirements of the Company embodied in its employee
policies adopted from time to time including, but not limited to, policies
directed to ethical business conduct, insider trading, anti-corruption,
harassment, and other policies proscribing or prohibiting conduct as an employee
of the Company; or

 

(d)the Grantee becomes subject to a suspension or debarment proceeding, or
related investigations, conducted in connection with any actual or suspected
violations of any United States Government procurement laws or regulations, or
is for any other reason ineligible to participate in the discussion, negotiation
and entering into of contracts with respect to United States government
procurement, or fails to obtain or maintain any professional license reasonably
required for the Grantee lawfully to perform her duties and responsibilities.

 

No act, or failure to act, on the Grantee's part shall be considered "willful"
unless done, or omitted to be done, not in good faith and without reasonable
belief that the action or omission was in the best interest of the Company. The
Grantee shall not be deemed to have been terminated for Cause without delivery
to the Grantee of a written notice of termination from the Chief Executive
Officer specifying the grounds for Cause.

 

 

(II)

“Change in Control” shall mean:

 

(a)any person (as defined in Section 3(a)(9) of the Securities Exchange Act
of1934, as amended (the "Exchange Act"), as modified and used in Sections 13(d)
and 14(d) of the Exchange Act) (a "Person") is or becomes the Beneficial Owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of more than 50% of either (A) the combined fair market value of
the then outstanding stock of the Company (the “Total Fair Market Value”) or (B)
the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the Company (the “Total Voting
Power”); excluding, however, the following: (I) any acquisition by the Company
or any of its affiliates, (II) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its affiliates,
(III) any Person who becomes such a Beneficial Owner in connection with a
transaction described in the exclusion within paragraph (4) below and (IV) any
acquisition of additional stock or securities by a Person who owns more than 50%
of the Total Fair Market Value or Total Voting Power of the Company immediately
prior to such acquisition; or

10

--------------------------------------------------------------------------------

 

(b)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company that, together with any securities acquired directly
or indirectly by such Person within the immediately preceding twelve-consecutive
month period, represent 40% or more of the Total Voting Power of the Company;
excluding, however, any acquisition described in sub-clauses (I) through (IV) of
subsection (1) above; or

 

(c)a change in the composition of the Board such that the individuals who, as of
the original effective date of this Agreement, constitute the Board (such
individuals shall be hereinafter referred to as the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition, that any individual who becomes a
director subsequent to such effective date, whose election, or nomination for
election by the Company’s stockholders, was made or approved by a vote of at
least a majority of the Incumbent Directors (or directors whose election or
nomination for election was previously so approved) shall be considered an
Incumbent Director; but, provided, further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a person or legal entity other than the
Board shall not be considered an Incumbent Director; provided finally, however,
that, as of any time, any member of the Board who has been a director for at
least twelve consecutive months immediately prior to such time shall be
considered an Incumbent Director for purposes of this definition, other than for
the purpose of the first proviso of this definition; or

 

(d)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company or a sale or other disposition of all or
substantially all of the assets of the Company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction (A) pursuant to which all or
substantially all of the individuals and entities who are the Beneficial Owners,
respectively, of the outstanding Common Stock of the Company and Total Voting
Power immediately prior to such Corporate Transaction will Beneficially Own,
directly or indirectly, more than 50%, respectively, of the outstanding common
stock and the combined voting power of the  then outstanding securities entitled
to vote generally in the election of directors of the company resulting from
such Corporate Transaction (including, without limitation, a company which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction of the Outstanding Common Stock and Total Voting Power, as
the case may be, and (B) immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the company resulting from such Corporate Transaction
(including, without limitation, a company which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries); provided, however, that
notwithstanding anything to the contrary in subsections (1) through (4) above,
an event which does not constitute a change in the ownership of the Company, a
change in the effective control of the Company, or a change in the ownership of
a substantial portion of the assets of the Company, each as defined in Section
1.409A-3(i)(5) of the Treasury Regulations (or any successor provision), shall
not be considered a Change in Control for purposes of this Agreement.

 

(III)“Disability” (or becoming “Disabled”) shall mean Disability as determined
under the Company’s then-existing long-term disability compensation programs;

 

(IV)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended;

11

--------------------------------------------------------------------------------

 

 

(V)“Good Reason” shall mean a termination by the Grantee after a reduction of
more than 10% in the Grantee’s annual Total Direct Compensation (“TDC”) as in
effect on the date hereof or as his TDC may be increased from time to time
hereafter (except for across-the-board reductions in TDC affecting all similarly
situated officers of the Company which reductions shall not count toward the
10%). TDC means the sum of the Grantee’s annual base salary, annual target award
under MICP, and the grant date value of an annual equity award under the
Company’s Incentive Stock Plan, as may be amended hereafter (the determination
of grant date value shall be conclusively determined by the Compensation
Committee for grants to the Grantee and all similarly situated officers of the
Company). The Grantee shall be deemed to have waived any assertion of Good
Reason unless the Grantee shall have delivered a written notice of termination
to the Company, and specifying the reasons therefor, within 20 days after the
effective date of such reduction. The Company shall have 10 days from the
receipt of such notice to rescind or reverse the effect of such reduction and,
upon doing so, both the grounds for Good Reason and the Grantee’s notice of
termination automatically shall be deemed void with retroactive effect;

 

(VI)“Hexcel Group” shall mean the Company and its Subsidiaries;

 

(VII)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) of the Exchange Act and
shall include “persons acting as a group” within the meaning of Section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations (or any successor provision);

 

(VIII)“Retirement” shall mean termination of the Optionee’s employment with a
member of the Hexcel Group, other than by reason of death or Cause, either (A)
at or after age 65 or (B) at or after age 55 after five (5) years of employment
by the Hexcel Group; and

 

(IX)“Subsidiary” shall mean any “subsidiary” of the Company within the meaning
of Rule 405 under the Securities Act.

12

--------------------------------------------------------------------------------

 

ADDENDUM TO EMPLOYEE OPTION AGREEMENT

COUNTRY-SPECIFIC TERMS

FOR OPTIONEES OUTSIDE THE U.S.

These Country-Specific Terms include additional terms and conditions that govern
the Option awarded to the Optionee under the Plan if the Optionee resides in one
of the countries listed below.  Capitalized terms used but not defined in these
Country-Specific Terms are defined in the Plan or this Agreement and have the
meanings set forth therein.

FRANCE

Tax Treatment

The Option is not intended to qualify for favorable tax treatment under French
tax and social security laws.

UNITED KINGDOM

Termination of Service.  The Optionee has no right to compensation or damages on
account of any loss in respect of the Option under the Plan where the loss
arises or is claimed to arise in whole or part from: (a) the termination of the
Optionee’s office or employment; or (b) notice to terminate the Optionee’s
office or employment.  This exclusion of liability shall apply however
termination of office or employment, or the giving of notice, is caused, and
however compensation or damages are claimed.  For the purpose of the Plan, the
implied duty of trust and confidence is expressly excluded.

13

--------------------------------------------------------------------------------

 

Annex A

 

 

NOTICE OF GRANT

EMPLOYEE STOCK OPTION

HEXCEL CORPORATION 2013 INCENTIVE STOCK PLAN

 

The following employee of Hexcel Corporation, a Delaware corporation or a
Subsidiary, has been granted an option to purchase shares of the Common Stock of
Hexcel, $.01 par value, in accordance with the terms of this Notice of Grant and
the Employee Option Agreement to which this Notice of Grant is attached.

 

The terms below shall have the meanings ascribed to them below when used in the
Employee Option Agreement.

 

Optionee

 

Grant Date

 

Purchase Price

$____

Aggregate Number of Shares

Granted (the "Option Shares")

 

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Employee Option Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Employee Option Agreement as of
the Grant Date.

 

 

 

HEXCEL CORPORATION

Optionee

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Gail E. Lehman

 

 

 

 

Executive Vice President

 

14